Citation Nr: 1218595	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XIV.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XV.

3.  Entitlement to a separate compensable evaluation for residuals of a gunshot wound, right thigh, Muscle Group XIII.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The Veteran had active duty service from August 1990 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in January 2012 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  During the entire appeal period, the residuals of a gunshot wound, right thigh, Muscle Group XIV, approximate no more than a moderate muscle injury.

2.  During the entire appeal period, the residuals of a gunshot wound, right thigh, Muscle Group XV, approximate no more than a moderate muscle injury.

3.  The preponderance of the competent medical evidence demonstrates that Muscle Group XIII was also injured by the in-service gunshot wound to the right thigh and the subsequent surgical treatment.  

4.  During the entire appeal period, the residuals of a gunshot wound, right thigh, Muscle Group XII, most nearly approximate a moderate muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XIV, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.73, Part 4, Diagnostic Code 5314.

2.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XV, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.73, Part 4, Diagnostic Code 5315.

3.  The criteria for entitlement to a separate 10 percent evaluation, but not more, for residuals of a gunshot wound, right thigh, Muscle Group XIII, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.55(e), 4.73, Part 4, Diagnostic Code 5313. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in the February 2006, March 2006 and May 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected residuals of a gunshot wound.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulation.  The Veteran has been afforded an appropriate VA examination.  The May 2010 examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the gunshot wound which is sufficient to accurately rate the issues on appeal.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  The Veteran was notified by VA in September 2008 that his Social Security records could not be obtained.  

With regard to the issue of entitlement to a separate compensable evaluation for injury to Muscle Group XIII, the Board notes the Veteran has not been provided with any VCAA notification regarding the issue.  However, as set out below, the Board is granting service connection for the disorder and assigning a compensable evaluation, no prejudice flows the Veteran by the failure to provide proper VCAA notification.  

In October 2011, the Veteran reported that he did not have any further evidence to submit in support of his claims.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Increased rating criteria

In January 2006, the Veteran submitted claims of entitlement to increased ratings, in pertinent part, for residuals of gunshot wounds to Muscle Groups XIV and XV.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the United States Court of Appeals for Veterans Claims (the Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Gunshot wounds often result in impairment of muscle, bone and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. §4.56.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48,4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. §4.41.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. §4.55(b).  The combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55 (d).
For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. §4.25.  38 C.F.R. §4.55 (f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. §4.55(e).

Under DC 5301 through DC 5323, disabilities resulting from muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles-- (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  Tropf v. Nicholson, 20 Vet. App. 317 (2006).



Service treatment records

An August 1993 service treatment record reveals the Veteran was wounded by a single bullet in the right thigh in June 1993.  The bullet entered above the right knee and exited the posterior mid thigh.  The Veteran underwent a left greater repair of the right superficial femoral artery and superficial femoral vein at the adductor canals and a right calf posterior and anterior compartment fasciotiomy and a right anterior thigh facsiatomy.  The Veteran did well post operatively.  He was hospitalized from June 12 to July 2nd.   There was no evidence that the wound required debridement, there was no evidence of prolonged infection and there was no evidence of sloughing of soft parts.  

Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XIV.

The Board finds that an increased rating is not warranted for residuals of a gunshot wound to the Muscle Group XIV at any time during the appeal period as the preponderance of the probative evidence of record demonstrates the injury most nearly approximates a moderate disability of the muscle.  

On VA examination in January 2007, for Muscle Group XIV, the Veteran reported he had been experiencing pain in his right thigh ever since being shot by a single bullet and the subsequent surgical repair.  The location of the wound was the right thigh.  The injury was inflicted by a high velocity missile and was through and through.  The Veteran was treated with hospitalization.  The extent of the destruction involved blood vessels.  Due to the muscle condition, the Veteran had pain located at the right thigh for 13 years.  The pain was reported to be aching and cramping pain and was reported to be constant.  The Veteran informed the examiner that the pain was 7 out of 10.  Pain was elicited by physical activity and relieved by itself.  He reported easy fatigability and pain when standing or sitting for long periods of time.  The injuries did not affect the function of the body.  He reported he was unable to keep up with normal requirements because he could not tolerate prolonged standing or sitting.  

Physical examination revealed that the Muscle Groups involved were 13 and 14.  There was an entrance wound present on the anterior thigh and an exit wound scar on the posterior thigh.  There was no adherence of the underlying structure with no intramuscular scarring present and no adhesion to the bone.  No loss of deep fascia was present or muscle substance and no impairment of muscle tone.  There were signs of lowered endurance including when standing for long periods of times.  Strength was graded as 5 for both Muscle Groups.  Muscle Group 15 strength was 5.  The muscle injury did not affect the function of the particular body parts the muscle controlled.  There was no muscle herniation.  The muscle injury involved damage to the fascia.  The pertinent diagnoses were residuals of gunshot wounds to Muscle Group XIV and XV.  

This evidence documents, at most, the presence of a moderate disability of the muscles.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form of pain and fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing did not reveal any deficit in strength.  Furthermore, the original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran has reported an inability to keep up with normal work requirements.  However, other than this assertion, there is no evidence of the extent of impairment in the Veteran's occupational functioning.  There is no indication in the claims file that the Veteran experienced employment difficulties, was fired or was held back due to the muscle injury.  

In May 2009, another VA examination for compensation and pension purposes was conducted.  It was written that the Veteran had a through and through gunshot wound of the anterior thigh to the posterior thigh.  The wound involved a single bullet.  The Veteran was treated for four weeks.  The injury did not involve blood vessels, bone, fascia or nerves.  Pain was in the right thigh.  The Veteran reported experiencing aching, cramping and sharp pain which was a 7 out of 10 in intensity.  Pain was elicited by physical activity and relieved by rest and NSAID's.  From the muscle injuries, there was a loss of strength, weakness, easy fatigability and pain.  There was no impairment of coordination and nor an inability to control movement.  Complications from the muscle injuries include compartment syndrome but did not include prolonged infection, intramuscular scarring and adhesion of scar to the bone.  The treatment was fasciotomies of the medial thigh and anterior thigh.   There was no intramuscular scarring or adhesion of scar to the bone.  The injuries affected the body in that there was pain with prolonged standing or walking.  The Veteran reported he was unable to keep up with the normal work requirements because of problems with lifting and squatting.  He had problems with prolonged standing, walking and running.  

The examiner determined that the Muscle Groups involved were XV, XIV, XIII and XII.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  An entrance wound and an exit wound present.  There was no adherence of the underlying structures.  There was no intermuscular scarring present.  There was no adhesion to bone.  There were signs of lowered endurance but no signs of impaired coordination.  Muscle strength was -5 for Muscle Group XV and 5 for all the other Muscle Groups.  The muscle injury did not affect the function of the particular body part it controls.  There was no muscle herniation.  The muscle injury did not involve damage to the tendons, bones, joints or nerves.  The pertinent diagnoses were gunshot wounds to Muscle Group XIV and XV.  The examiner opined that the residuals of the injuries to Muscle Groups XIV and XV were pain with prolonged standing and walking.  It was also noted there would be pain with prolonged running.  

The Board finds the evidence included in this examination report more nearly approximates the criteria for a moderate disability of the muscles.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form loss of strength, pain and fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing did not reveal any deficit in strength.  Furthermore, the original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran reported problems with his work.  However, other than this assertion, there is no evidence of the extent of impairment in the Veteran's occupational functioning.  There is no indication in the claims file that the Veteran experienced employment difficulties, was terminated  or was held back due to the muscle injury.  Other than a through and through wound, there is no evidence of the presence of any objective pathology required for a moderately severe muscle injury.  

The most recent VA examination for compensation and pension purposes was conducted in May 2010.  The Veteran reported that, while leaving a club, he was shot in the right thigh, causing major damage to his quadriceps and hamstring muscles.  The femoral artery was severed and he had to undergo graft surgery.  Since that time, he had pain and stiffness in his thigh associated with weakness.  It was determined that the right quadriceps femoris and the right hamstring group were injured by a single missile of high velocity and small caliber resulting in a through and through wound.  The Veteran was hospitalized for 20 days.  The wound was not initially infected prior to healing.  The wound resulted in a torn right femoral artery.  The Veteran reported pain, weakness and increased fatigability but denied decreased coordination and uncertainly of movement.  Stiffness was present.  

The examiner determined that Muscle Group 14 had muscle strength of 4 and tissue loss.  There was no intermuscular scarring present.  The muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  There was no residual nerve damage, tendon damage, bone damage, loss of deep fascia or muscle substance nor were any of the joints limited by muscle injury.  The Veteran had retired and was a full time student.  The examiner opined that the residuals of the gunshot wounds would have no significant effects on the Veteran's general occupational functioning and no effects on the activities of daily living.  

The examiner found there appeared to be some mild to moderate damage to the two major muscle groups of the anterior and posterior thigh although gait and joint range of motion of the hip and knee appeared normal.  There was evidence of significant surgery.  There was no way to determine if the claimed muscle injuries were solely due to the gunshot wound or the surgery without resort to speculation.  

The Board finds the evidence included in the May 2010 examination report more nearly approximates the criteria for a moderate disability of the muscles.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form loss of strength, pain and fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing revealed a slight decrease in strength to 4.  The original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran was a student and the examiner specifically noted that there would be no significant effects on the Veteran's occupation.  Other than a through and through wound and a slight decrease in power, there is no evidence of the presence of any of the objective pathology required for a moderately severe muscle injury.  The examiner characterized the injuries as mild to moderate damage.  This further supports the Board's determination.  

The Board notes that the pertinent rating criteria demonstrate that Muscle Group XIII, XIV and XV all affect the functioning of the knee and hip.  Consequently, the special combining procedures of 38 C.F.R. § 4.55(e) do not apply.  


Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XV.

The Board finds that an increased rating is not warranted for residuals of a gunshot wound to the Muscle Group XV at any time during the appeal period as the preponderance of the probative evidence of record demonstrates the injury more nearly approximates a moderate disability of the muscle.  

On VA examination of Muscle Group XV in January 2007, the Veteran reported he was shot in the right anterior leg.  The wound was deep penetrating.  The extent of the destruction involved fascia.  The muscle condition did not cause any pain symptoms.  There was no loss of strength, weakness, fatigue, pain or impairment of coordination.  There were no complications from the muscle injury.  The injury did not affect any functioning of the body.  The Veteran reported he could keep up with normal work requirements.  

For Muscle Group XV, it was written that the muscle condition did not cause any pain symptoms.  There was no loss of strength, weakness, fatigue, pain or impairment of coordination.  There were no complications from the muscle injury.  The injury did not affect any functioning of the body.  The Veteran reported he could keep up with normal work requirements.  

The examiner wrote that physical examination revealed that the Muscle Groups involved were 13 and 14.  There was a wound present on the anterior thigh and an exit wound scar on the posterior thigh.  There was no adherence of the underlying structure with no intermuscular scarring present and no adhesion to the bone.  No loss of deep fascia was present or muscle substance and no impairment of muscle tone.  There were signs of lowered endurance including when standing for long periods of times.  Muscle Group 15 strength was 5.  The muscle injury did not affect the function of the particular body parts the controlled.  There was no muscle herniation.  The muscle injury involved damage to the fascia.  The pertinent diagnosis was residuals of gunshot wound to Muscle Group XV.  

The Board presumes that the annotation in the January 2007 examination report that the Muscle Group involved was 13 is a typographical error.  The history noted at the beginning of the examination report only referenced problems with Muscle Groups XIV and XV.  In the body of the examination report, the examiner notes that the Muscle Groups involved were 13 and 14.  However, muscle strength evaluation was conducted for Muscle Groups 13, 14 and 15.  Diagnoses were only provided for residuals of a gunshot wound to Muscle Group XIV and XV.  No diagnosis was provided for Muscle Group XIII.  

The Board finds the evidence included in this examination minimally satisfies the criteria for a moderate disability of the muscles based on the presence of a through and through wound and damage to the fascia.  The examination report referenced lowered endurance including for standing long periods but it also referenced a lack of fatigue.  There were no other cardinal signs or symptoms of muscle damage.  There was no evidence of loss of deep fascia or muscle substance.  Strength testing did not reveal any deficit in strength.  Furthermore, the original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran was able to keep up with work requirements.  Other than a through and through wound, there is no evidence of the presence of any of the objective pathology required for a moderately severe muscle injury.  

In May 2009, another VA examination for compensation and pension purposes was conducted.  It was written that the Veteran had a through and through gunshot wound of the anterior thigh to the posterior thigh.  The wound involved a single bullet.  The Veteran was treated for four weeks.  The injury did not involve blood vessels, bone, fascia and nerve.  Pain was in the right thigh.  The Veteran reported experiencing aching, cramping and sharp pain which was a 7 out of 10 in intensity.  Pain was elicited by physical activity and relieved by rest and NSAID's.  From the muscle injuries, there was a loss of strength, weakness, easy fatigability and pain.  There was no impairment of coordination and an inability to control movement.  Complications from the muscle injuries include compartment syndrome but did not include prolonged infection, intermuscluar scarring and adhesion of scar to the bone.  The treatment was fasciotomies of the medial thigh and anterior thigh.   There was no intramuscular scarring or adhesion of scar to the bone.  The injuries affected the body in that there was pain with prolonged standing or walking.  The Veteran reported he was unable to keep up with the normal work requirements because of problems with lifting and squatting.  He had problems with prolonged standing, walking and running.  

The examiner determined that the Muscle Groups involved were XV, XIV, XIII and XII.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  An entrance wound and an exit wound were present.  There was no adherence of the underlying structures.  There was no intermuscular scarring present.  There was no adhesion to bone.  There were signs of lowered endurance but no signs of impaired coordination.  Muscle strength was -5 for Muscle Group XV.  The muscle injury did not affect the function of the particular body part it controls.  There was no muscle herniation.  The muscle injury did not involve damage to the tendons, bones, joints or nerves.  The pertinent diagnosis was gunshot wound to Muscle Group XV.  The examiner opined that the residuals of the injuries to Muscle Groups XIV and XV were pain with prolonged standing and walking.  It was also noted there would be pain with prolonged running.  

The Board finds the evidence included in the May 2009 examination report more nearly approximates the criteria for a moderate disability of the muscles.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form loss of strength, weakness, pain and easy fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing revealed minimal deficit in strength.  Furthermore, the original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran reported problems with his work.  However, the examiner specifically determined that the residuals of the muscle injury would be pain with prolonged standing, walking and running.  As of May 2010, it was noted the Veteran had retired and was a student.  It is not apparent to the Board how impairment in prolonged standing, walking and running would affect the Veteran's abilities as a student.  Other than a through and through wound, there is no evidence of the presence of any objective pathology required for a moderately severe muscle injury.  

The most recent VA examination for compensation and pension purposes was conducted in May 2010.  The Veteran reported that, while leaving a club, he was shot in the right thigh, causing major damage to his quadriceps and hamstring muscles.  Since that time, he had pain and stiffness in his thigh associated with weakness.  

The through and through wound was caused by a single missile of small caliber and high velocity.  The Veteran was hospitalized for 20 days after the injury.  There was no infection.  The right femoral artery was torn.  The Veteran reported pain, weakness and increased fatigability but denied decreased coordination and uncertainty of movement.  Stiffness was present.  

The examiner determined that Muscle Group 15 had muscle strength of 3 and tissue loss.  There was no intermuscular scarring present.  The muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  There was no residual nerve damage, tendon damage, bone damage, loss of deep fascia or muscle substance nor were any of the joints limited by muscle injury.  The Veteran had retired and was a full time student.  The examiner opined that the residuals of the gunshot wound would have no significant effects on the Veteran's general occupational functioning and no effects on the activities of daily living.  

The examiner found there appeared to be some mild to moderate damage to the two major muscle groups of the anterior and posterior thigh although gait and joint range of motion of the hip and knee appeared normal.  There was evidence of significant surgery.  There was no way to determine if the claimed muscle injuries were solely due to the gunshot wound or the surgery without resort to speculation.  

The Board finds the evidence included in the May 2010 examination report more nearly approximates the criteria for a moderate disability of the muscles.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form loss of strength, pain and fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing documented a decrease in strength to 3.  The original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound and decreased strength.  The Veteran was a student and the examiner specifically noted that there would be no significant effects on the Veteran's occupation.  Other than a through and through wound and a decrease in power, there is no evidence of the presence of any of the objective pathology required for a moderately severe muscle injury.  The examiner characterized the injuries as mild to moderate damage.  This further supports the Board's determination.  

The Board notes that the pertinent rating criteria demonstrate that Muscle Group XIII, XIV and XV all affect the functioning of the knee and hip.  Consequently, the special combining procedures of 38 C.F.R. § 4.55(e) do not apply.  

Entitlement to a separate compensable evaluation for residuals of a gunshot wound, right thigh, Muscle Group XIII.

The Board finds that a separate compensable evaluation is warranted for residuals of a gunshot wound to Muscle Group XIII.  VA has conducted several examinations for compensation and pension purposes which have involved examination of the service-connected gunshot wound.  The preponderance of this evidence demonstrates that the single gunshot wound to the right thigh and resulting treatment was productive of an injury to Muscle Group XIII.  

The service treatment records do not actually reference the particular Muscle Groups which were affected by the original gunshot wound.  In addition to the wound, treatment resulted in additional injury to the thigh.  At the time of an April 2003 VA examination, it was noted the Veteran had a gunshot wound to the right leg.  The Muscle Groups involved were 14 and 15.  There was no mention of Muscle Group XIII.  The Board has determined that the reference to injury to Muscle Group XIII in the January 2007 VA examination report was in error.  At the time of the May 2009 VA examination, the examiner determined that the service-connected gunshot wound involved Muscle Groups XV, XIV, XIII and XII.  The most recent VA examination for compensation and pension purposes was conducted in May 2010.  The examiner determined that the muscles injured were Muscle Groups XIII, XIV and XV.  With respect to the question of whether there were any findings of Muscle Group damage secondary to surgery rather than from the missile, the examiner found there appeared to be some mild to moderate damage to the two major muscle groups of the anterior and posterior thigh although gait and joint range of motion of the hip and knee appeared normal.  There was evidence of significant surgery.  There was no way to determine if the claimed muscle injuries were solely due to the gunshot wound or the surgery without resort to speculation.  The Board finds that whether the gunshot wound or the resulting surgery resulted in the muscle damage to Muscle Group XIII is immaterial to this claim.  The damage is all traceable to the initial injury.

The Board notes that each of the above VA examinations was conducted by a different health care professional.  As the majority of the competent medical evidence included in the examination reports reference an injury to Muscle Group XIII as being a residual of the gunshot wound to the right thigh, the Board finds that service connection is warranted for residuals of an injury to Muscle Group XIII.

The Board finds that the injury to Muscle Group XIII warrants a 10 percent evaluation, but no more, during the entire appeal period.  The injury to Muscle Group XIII was a through and through wound and the examiner who conducted the most recent VA examination determined that the muscle was injured and tissue loss was present.  This satisfies the criteria for a 10 percent evaluation under 38 C.F.R. § 4.56(b).  

As set out above, the Board has determined that the annotation in the January 2007 examination report referencing that Muscle Group XIII was involved is a typographical error.  The history noted at the beginning of the examination report only referenced problems with Muscle Groups XIV and XV.  In the body of the examination report, the examiner notes that the Muscle Groups involved were 13 and 14.  However, muscle strength evaluation was conducted for Muscle Groups 13, 14 and 15.  Diagnoses were only provided for residuals of a gunshot wound to Muscle Group XIV and XV.  No diagnosis was provided for Muscle Group XIII.  This examination report is not to be used for evaluation of the injury to Muscle Group XIII.  

At the time of a May 2009 VA examination, the Veteran reported experiencing aching, cramping and sharp pain which was a 7 out of 10 in intensity in his thigh.  Pain was elicited by physical activity and relieved by rest and NSAID's.  The Veteran reported a loss of strength, weakness, easy fatigability and pain.  There was no impairment of coordination and nor an inability to control movement.  There was no intramuscular scarring, adhesion of scar to the bone.  There was pain with prolonged standing or walking.  The Veteran reported he was unable to keep up with the normal work requirements because of problems with lifting and squatting.  He had problems with prolonged standing, walking and running.  

The examiner determined that the Muscle Groups involved were XV, XIV, XIII and XII.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  An entrance wound and an exit wound present.  There was no adherence of the underlying structures.  There was no intermuscular scarring present.  There was no adhesion to bone.  There were signs of lowered endurance but no signs of impaired coordination.  Muscle strength was -5 for Muscle Group XV and 5 for all the other Muscle Groups.  The muscle injury did not affect the function of the particular body part it controls.  There was no muscle herniation.  The muscle injury did not involve damage to the tendons, bones, joints or nerves.  The pertinent diagnoses were gunshot wounds to Muscle Group XIV and XV.  The examiner opined that the residuals of the injuries to Muscle Groups XIV and XV were pain with prolonged standing and walking.  It was also noted there would be pain with prolonged running.  

The Board finds the evidence included in the May 2009 examination report more nearly approximates the criteria for a moderate disability of the muscles.  This examination report does not directly address injury to Muscle Group XIII but does described the underlying wounds and complaints which the Board finds is applicable to the Muscle Group XIII.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form loss of strength, weakness, pain and easy fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing revealed no deficit in strength.  The original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran reported problems with his work.  However, the examiner specifically determined that the residuals of the muscle injury would be pain with prolonged standing, walking and running.  As of May 2010, it was noted the Veteran had retired and was a student.  It is not apparent to the Board how impairment in prolonged standing, walking and running would affect the Veteran's abilities as a student.  Other than a through and through wound, there is no evidence of the presence of any objective pathology required for a moderately severe muscle injury.  

The most recent VA examination for compensation and pension purposes was conducted in May 2010.  The Veteran reported he had pain and stiffness in his thigh with associated with weakness.  It was noted there was a through and through wound caused by a single missile of small caliber and high velocity.  The Veteran was hospitalized for 20 days after the injury.  There was no infection.  The right femoral artery was torn.  The Veteran reported pain, weakness and increased fatigability but denied decreased coordination and uncertainly of movement.  Stiffness was present.  

The examiner determined that Muscle Group 13 had muscle strength of 3 and tissue loss.  There was no intermuscular scarring present.  The muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  There was no residual nerve damage, tendon damage, bone damage, loss of deep fascia or muscle substance nor were any of the joints limited by muscle injury.  The Veteran had retired and was a full time student.  The examiner opined that the residuals of the gunshot wounds would have no significant effects on the Veteran's general occupational functioning and no effects on the activities of daily living.  The diagnosis was residuals of gunshot wound.  The problem associated with the diagnosis was thigh muscle injuries.  

The Board finds the evidence included in the May 2010 examination report more nearly approximates the criteria for a moderate disability of the muscles for Muscle Group XIII.  While the Veteran has reported cardinal signs and symptoms of muscle disability in the form loss of strength, pain and fatigability, there was no evidence of loss of deep fascia or muscle substance.  Strength testing documented a decrease in strength to 3.  The original through and through wound, while requiring hospitalization of approximately six weeks, was not productive of any prolonged infection or sloughing of soft parts and there was no evidence that the wound required any debridement.  There is no evidence of the presence of any of the objective pathology set out under the description of a severe disability of the muscles other than a through and through wound.  The Veteran was a student and the examiner specifically noted that there would be no significant effects on the Veteran's occupation.  Other than a through and through wound and a decrease in power, there is no evidence of the presence of any of the objective pathology required for a moderately severe muscle injury.  The examiner characterized the injuries as mild to moderate damage.  This further supports the Board's determination.  

The Board notes that the pertinent rating criteria demonstrate that Muscle Group XIII, XIV and XV all affect the functioning of the knee and hip.  Consequently, the special combining procedures of 38 C.F.R. § 4.55(e) do not apply.  


Extraschedular evaluation.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for any of his service-connected residuals of gunshot wounds to the right thigh on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected residuals of a gunshot wound to the right thigh are inadequate.  A comparison between the level of severity and symptomatology of the disabilities with the established criteria found in the rating schedule under 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314 and Diagnostic Code 5315 for rating muscle injuries shows that the rating criteria describes the Veteran's disability level and symptomatology (complaints of pain, weakness, fatigability).

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalization during the pertinent time period for the residuals of the gunshot wounds.  The Veteran stopped working during the appeal period.  However, thereafter he was able to apparently successfully attend school.  There is no competent evidence indicating that the service-connected residuals of the gunshot wound to the right thigh resulted in marked interference with employment.  There is no indication that the service-connected residuals of the gunshot wound to the right thigh presents an unusual clinical picture.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XIV, is not warranted.  The appeal is denied.  

Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound, right thigh, Muscle Group XV, is not warranted.  The appeal is denied.  

Entitlement to a separate 10 percent evaluation for residuals of a gunshot wound, right thigh, Muscle Group XIII, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
MICHAEL MARTIN
Acting  Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


